Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 19, 2014.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-14-00661-CR
                                NO. 14-14-00662-CR



                      IN RE WILLIE DARRIES, Relator


                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             184th District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1370032 & 1370033

                         MEMORANDUM OPINION

      On August 13, 2014, relator Willie Darries filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. §22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this Court to compel the Honorable
Jan Krocker, presiding judge of the 184th District Court of Harris County, to rule
on his pending post-conviction application for writ of habeas corpus.
      The Texas Court of Criminal Appeals has exclusive jurisdiction in final
post-conviction habeas corpus proceedings. Tex. Code Crim. Proc. Ann. art. 11.07
(West Supp. 2013); Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d
115, 117 (Tex. Crim. App. 2013) (orig. proceeding). An intermediate appellate
court has no authority to compel a trial court to rule on matters related to a petition
for writ of habeas corpus. See In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—
Houston [1st Dist.] 2001, orig. proceeding) (“Should an applicant find it necessary
to complain about an action or inaction of the convicting court, the applicant may
seek mandamus relief from the Court of Criminal Appeals.”). Therefore, we have
no jurisdiction over relator’s request for relief.

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                                     PER CURIAM

Panel consists of Justices McCally, Donovan, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2